Citation Nr: 0634120	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  95-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for hemorrhoids, to include as secondary 
to service-connected disability.

2.  Entitlement to service connection for left maxillary 
retention cyst, claimed as secondary to allergies and as 
sinus problems.

3.  Entitlement to service connection for gum disease and 
dental conditions for compensation purposes only.  

4.  Entitlement to an effective date earlier than April 26, 
2001, for a 20 percent rating for history of helicobacter 
pylori infection, recurrent, claimed as an ulcer condition 
and manifesting in symptoms of duodenitis, gastritis, and 
gastroesophageal reflux disease with hiatal hernia.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and 
was last remanded in November 2005.       


FINDINGS OF FACT

1.  In July 1999, the RO notified the veteran of a July 1999 
rating decision denying his original claim for service 
connection for hemorrhoids and of his appeal rights; no 
appeal was initiated.  

2.  Evidence added to the record after July 1999, on the 
issue of service connection for hemorrhoids, bears directly 
and substantially upon the specific matter under 
consideration; is not cumulative nor redundant; and is so 
significant that it must be considered in order to fairly 
decide the claim.   

3.  Hemorrhoids were not diagnosed in service and are not 
currently shown clinically.    

4.  Maxillary retention cyst is not shown to be etiologically 
related to active service; nor is it shown to be proximately 
due to, or the result of, service-connected disability.
  
5.  There is no evidence of trauma or other injury to the 
teeth, mouth, or oral cavity during active service, and the 
veteran received only restorative dental treatment in the 
form of tooth extraction and fillings during active service.

6.  In February 2005, the RO granted service connection for 
history of helicobacter pylori infection, recurrent, claimed 
as an ulcer condition manifesting in symptoms of duodenitis, 
gastritis, and gastroesophageal reflux disease with hiatal 
hernia, and assigned an initial compensable rating of 20 
percent effective April 26, 2001, the date on which the claim 
was filed.  

7.  Entitlement to a 20 percent rating for history of 
helicobacter infection is not shown before April 26, 2001.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying service connection 
for hemorrhoids is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.204, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since July 
1999 on the issue of service connection for hemorrhoids.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).  

3.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).  
 
4.  The criteria for service connection for maxillary 
retention cyst are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).  

5.  The criteria for service connection for gum disease and 
dental disorder are not met.  38 U.S.C.A. §§ 1131, 1712 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2006); 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

6.  The criteria for an effective date earlier than April 26, 
2001, for the assignment of a 20 percent rating for history 
of helicobacter pylori infection, recurrent, claimed as an 
ulcer condition and manifesting in symptoms of duodenitis, 
gastritis, and gastroesophageal reflux disease with hiatal 
hernia, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Hemorrhoids

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim for 
service connection has been previously denied and that 
decision is final, then the claim can be reopened and 
reconsidered only with new and material evidence on that 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2000); see 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
submitted to reopen is generally presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
All evidence received since the last final disallowance is 
considered.  Evans, 9 Vet. App. at 283.

The Board notes that 38 C.F.R. § 3.156(a) was amended, but 
the new version as currently found in 38 C.F.R. § 3.156 
(2006), applies to claims filed on or after August 29, 2001.  
Because the veteran filed a claim to reopen before this date, 
the earlier version, discussed above, applies.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In December 1997, the veteran filed his original claim for 
service connection for hemorrhoids, claimed as due to 
service-connected duodenitis, hiatal hernia, and gastritis.  
In July 1999, the RO denied the claim.  The RO concluded that 
hemorrhoids are not shown to have been incurred in, or 
aggravated by, service, nor that they are secondarily due to 
duodenitis, hiatal hernia, and gastritis.  38 C.F.R. § 3.303 
(service connection may be granted for any disease or injury 
incurred in active service); 38 C.F.R. § 3.310(a) (service 
connection may be granted for a non-service-connected 
disability shown to have been caused or aggravated by a 
service-connected disability).  A July 26, 1999 letter 
informed the veteran of the denial and of his appeal rights.  
The veteran did not initiate appeal on the 1999 rating 
decision.  His next action concerning hemorrhoids was the 
April 2001 filing of a claim to reopen.  That claim was 
denied in March 2003.  The veteran then perfected an appeal 
of that decision.  

The RO initially denied service connection for hemorrhoids 
based on three factual bases, as explained in the July 1999 
rating decision: (1) lack of any service medical evidence 
concerning complaints about, or treatment for, hemorrhoids; 
(2) lack of post-service clinical evidence linking 
hemorrhoids to service; and (3) lack of clinical evidence 
showing a cause-effect link between the veteran's hemorrhoids 
and the service-connected duodenitis, hiatal hernia, and 
gastritis.  The record, as of July 1999, essentially 
reflected manifestation of hemorrhoids; the veteran underwent 
a hemorrhoidectomy in 1997, shortly before he filed his 
initial service connection claim.  Thus, at that time, the 
only element of service connection met was evidence of 
current manifestation of a disability for which service 
connection is sought.  38 C.F.R. § 3.303.          

The record, after July 1999, includes new and material 
evidence.  The veteran is claiming that his hemorrhoids were 
the result of his service-connected duodenitis, hiatal 
hernia, and gastritis.  To the extent that a November 2004 VA 
medical examination report and February 2005 addendum thereto 
addressed whether there is a relationship between the 
veteran's service-connected duodenitis, hiatal hernia, and 
gastritis, his history of recurrent helicobacter pylori 
infection, and his history of irritable bowel disease 
manifested by diarrhea and constipation, it provides some 
evidence, not previously considered, concerning the etiology 
of the veteran's claimed hemorrhoids.  Thus, there is basis 
to reopen the claim.  

However, such new and material evidence is highly negative 
and remains uncontradicted by the record.  The veteran has 
not proffered contrary clinical opinion or evidence to place 
the evidence for and against service connection in equipoise 
so as to permit employment of 38 C.F.R. § 3.102 (benefit-of-
reasonable doubt rule).  More specifically, the VA examiner 
diagnosed the veteran not with hemorrhoids, but with history 
of irritable bowel disease manifested by diarrhea and 
constipation.  He stated that irritable bowel syndrome is 
"not part of" duodenitis and gastritis with positive 
Helicobacter biopsy or history of esophageal reflux.  He 
further said that there is no relationship even though, with 
irritable bowel syndrome, upper abdominal manifestation and 
some irritation, nausea, and vomiting are possible due to 
dysmotility.

There is no allegation or suggestion that the service medical 
records, which are negative as to hemorrhoids, are 
incomplete, such that one basis for the 1999 denial (direct 
service connection) is no longer factually valid.  The record 
then, and now, indicates that the veteran was diagnosed with 
hemorrhoids years after service, and after grant of service 
connection for duodenitis, hiatal hernia, and gastritis, but 
not that hemorrhoids are currently manifested or that there 
is any medically relevant relationship between his 
hemorrhoids, surgically removed in 1997, and any service-
connected disability.  Based on the foregoing, the Board must 
conclude that new and material evidence has been added to 
permit a reopening of the claim, and it has granted the claim 
only to that extent.  However, the reopened claim for service 
connection remains denied on the merits of the case.  

II.  Service Connection - Maxillary Retention Cyst

The veteran's service medical records do reflect multiple 
instances of in-service treatment for problems characterized 
as, e.g., sinusitis, upper respiratory infection with 
possible post-nasal drip, viral syndrome, seasonal rhinitis, 
and upper respiratory infection with sinus congestion.  The 
June 1984 separation medical examination report reflects 
complaints of headaches and sinusitis, and the examiner wrote 
that these complaints are associated with seasonal rhinitis.  
Such evidence, while not specifically indicating in-service 
diagnosis of maxillary retention cyst specifically, is 
relevant to the extent that it might indicate symptoms and 
manifestations associated with maxillary retention cyst 
diagnosed after service.  38 C.F.R. § 3.303(d) (service 
connection may be based on disability diagnosed after 
service, with evidence that it is related to service).      

Post-discharge clinical evidence shows a diagnosis of 
retention cyst/polyp in the left maxillary sinus some dozen 
years after conclusion of active duty.  See Dr. Smith's July 
1996 records and private facility's computed tomography (CT) 
scan report.  Dr. Smith opined that, based on a review of the 
CT scan results, the left retention cyst of the antrum is 
secondary to either inhalant allergies or environmental 
allergies.  Other private clinical records dated near the 
date of Dr. Smith's records indicate that the veteran had 
numerous positive results on allergy testing.  Dr. Smith also 
posited that there could be a dental component to problem due 
to occlusion given that the veteran was missing "quite a 
few" teeth.  He did not relate the retention cyst to 
seasonal or viral upper respiratory infection, sinusitis, or 
rhinitis noted in service more than a decade earlier.    

In sum, the service medical records strongly suggest that the 
veteran had acute episodes of sinus problems that could occur 
depending on variables like changes in weather or viral 
exposure, but not that a chronic sinus condition was 
manifested before discharge.  The post-service clinical 
records strongly characterize the recurrent episodes as a 
seasonal, or allergic condition, and some clinical evidence 
indicates that the problem may be associated in part with 
missing teeth.  Also, the significant gap in time between 
discharge and post-service clinical evidence of sinus 
condition tends to disfavor a conclusion that sinus problems 
in and after 1996 are etiologically linked to sinus 
complaints in service.
    
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 C.F.R. § 3.102.  

III.  Gum Disease/Dental Condition

In general, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for VA outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381 (2006).  This appeal involves the veteran's claim for 
compensation, not dental treatment.

VA Office of the General Counsel has determined that dental 
treatment of teeth, even extractions, and intended effects of 
treatment provided during service, are not equivalent to 
"service trauma."  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).  In particular, VAOPGCPREC 5-97 stated, in relevant 
part; "[D]efining service trauma to include therapeutic 
tooth extraction would make virtually any veteran who 
received dental treatment during his or her military service 
eligible for VA dental care.  Therapeutic or restorative 
dental care almost always involves physical impact upon one's 
teeth, e.g., filling, a bridge, an extraction[,] etc.  We do 
not believe that this was the Congress's intent."  The Board 
must apply precedent decisions of the General Counsel.  38 
U.S.C.A. § 7104(c). 

The veteran's service medical records indicate that he had 
fillings placed in several teeth and had some teeth removed.  
The dental treatment records in the service medical records 
do not show, and the veteran himself has not reported, that 
he had had injury to the teeth, mouth, or jaw, or gum disease 
during service; he was seen for gingivitis in February 1983.  
Thus, here, consistent with the General Counsel's 
determination, the veteran's in-service tooth extraction and 
fillings are considered therapeutic or restorative dental 
care, and not considered "service trauma." 

Private post-service clinical records reveal that the veteran 
had cavities filled, and had root canal, tooth extraction, 
and periodontal deep scaling.  VA clinical records indicate 
he had had his teeth cleaned.  

With the above evidence, the Board finds that the claim must 
be denied because it lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has not reported, 
and the record does not show, that he had actual dental 
injury in service.  Moreover, the totality of the evidence 
shows that the pertinent in-service "injury" for the 
purposes of the dental disorder claim is based upon a 
restorative procedure performed in service.  Gingivitis, for 
which the veteran was seen in service, is not a dental 
condition for which service connection is granted (38 C.F.R. 
§ 4.150), and, in any event, is not diagnosed presently.  As 
such, the veteran's claim for service-connected compensation 
is without merit.

IV.  Earlier Effective Date

The veteran filed his original "stomach condition, ulcers" 
claim in July 1993.  In November 1993, the RO denied service 
connection for stomach ulcers.  In July 1994, the veteran 
filed a NOD.  The RO again denied the claim in October 1994.  
A Statement of the Case was issued in October 1994.  The 
veteran perfected an appeal in December 1994.  In April 1995, 
the RO granted service connection for hiatal hernia, 
duodenitis, and gastritis, and assigned an initial 10 percent 
rating effective July 21, 1993, the date of filing of the 
original "stomach condition, ulcers" claim.  In May 1995, 
the veteran filed a NOD contending that the 10 percent rating 
is not commensurate to the extent of his disability.  He 
subsequently perfected appeal on the issue in December 1995.  
In April 2001, the Board denied a rating higher than 10 
percent for hiatal hernia, duodenitis, and gastritis.

In April 2001, shortly after the above Board denial, the 
veteran filed a claim based on his "ulcer condition."  In 
the claim, the veteran said that his original claim was for 
an ulcer condition, but that his claim had been characterized 
as duodenitis, hiatal hernia, and gastritis.  In the same 
claim, he asked for a higher rating for duodenitis, hiatal 
hernia, and gastritis.  In March 2003, the RO denied the 2001 
claim, which it characterized as one for service connection 
for ulcer.  In a June 2003 NOD, the veteran explicitly stated 
that he disagrees with the denial of a separate rating for 
ulcers.      
 
Then, in a February 2005 rating decision, the RO granted 
service connection for history of helicobacter infection, 
recurrent, claimed as an ulcer condition manifesting in 
symptoms of duodenitis, gastritis, and gastroesophageal 
reflux disease with hiatal hernia.  The RO assigned an 
initial compensable rating of 20 percent effective April 26, 
2001, the date on which the veteran filed his "ulcer 
condition" claim.  Thus, in effect, the February 2005 rating 
decision resulted in a separate service-connected disability 
and compensable rating for a condition claimed as ulcers, 
consistent with the veteran's request in his June 2003 NOD.  

Then, in April 2005, the veteran filed a NOD seeking an 
earlier effective date.  Therein, he said that the effective 
date should commence in 1995; as his rationale, said that he 
had "kept this issue on appeal since that time," apparently 
referring to his initiation of appeal seeking a higher rating 
upon the grant of service connection for duodenitis, 
gastritis, and gastroesophageal reflux disease.  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, unless 
expressly provided otherwise, the effective date of an award 
is "fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that, in general, the effective date of 
award of compensation, whether based on an original claim or 
a claim for increase, will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
This general rule applies to claims for increased evaluation 
(see 38 C.F.R. § 3.400(o)(1)) with exception - where a claim 
for increased disability compensation is received within one 
year from the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
the effective date could be the "factually ascertainable" 
date.  Otherwise, the effective date is the date of receipt 
of the claim.  

It is pertinent that, with the February 2005 rating decision, 
the RO, in effect, recharacterized service-connected hiatal 
hernia, duodenitis, and gastritis, as history of helicobacter 
pylori infection, recurrent, claimed as an ulcer condition 
and manifesting in symptoms of duodenitis, gastritis, and 
gastroesophageal reflux disease with hiatal hernia. The RO 
did so because 38 C.F.R. § 4.114 (digestive system disorders) 
require that a single rating be assigned under the rating 
code that most closely reflects the predominant disability 
picture; a combined rating is not permitted.  The rating 
decision reflects that the 10 percent rating would be deemed 
to have been in effect from July 21, 1993 to April 26, 2001 
(based on hiatal hernia, duodenitis, and gastritis), and, as 
of April 26, 2001, the 20 rating would be in effect based on 
history of helicobacter pylori infection as that diagnosis is 
manifested by duodenal and gastroesophageal symptoms.          

That said, first, the Board does not find merit to the 
veteran's contention that the effective date should begin in 
1995 because he had an appeal pending on his claim since 
then.  The precise issue that was the subject of appeal in 
1995 was whether an initial rating higher than 10 percent was 
warranted for hiatal hernia, duodenitis, and gastritis.  In 
April 2001, the Board denied a higher rating for that 
disability, and a Board decision is deemed final as of the 
date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100(a) (2006).  No further appellate review or request 
for reconsideration was initiated thereon.  

The issue on appeal now is whether an earlier effective date 
is warranted on the initial 20 percent rating assigned for 
history of helicobacter pylori infection.  On this issue, the 
inquiry for the Board is when the claim for that disability 
was filed, and when actual entitlement is shown.  

In light of the Board's April 2001 decision, the date of the 
claim is April 26, 2001.  Even if the Board were to read the 
record as liberally as is possible (in other words, construe 
the veteran's pre-April 2001 communication that he has a 
"stomach condition" or "ulcer" as the date of the 
helicobacter pylori infection claim notwithstanding the 
Board's April 2001 decision), the law requires that the later 
of the two dates between the date of filing of the claim and 
the date on which entitlement is shown be assigned as the 
effective date.  In this case, the evidence does not show 
entitlement to a higher rating, based on helicobacter pylori 
infection, prior to April 2001.

Before April 2001, no actual diagnosis of history 
helicobacter pylori infection was in effect.  Also, the RO 
has considered various possible rating codes governing 
digestive system disabilities, taking into consideration 
criteria in Diagnostic Codes 7307 for gastritis, 7346 for 
hiatal hernia, and, apparently, both 7304 and 7305 for 
gastric or duodenal ulcer.  

The Board has reviewed the clinical evidence dated before 
April 26, 2001, and does not find sufficient clinical bases 
to conclude that the criteria for a 20 percent rating were 
met before that date.  On April 11, 2001, merely weeks before 
the April 26, 2001 filing, the Board denied a rating higher 
than 10 percent essentially on the same criteria (although 
ulcer criteria specifically were considered in connection 
with the February 2005 rating decision because the veteran 
explicitly raised the ulcer condition as an issue on April 
26, 2001).      

Based on the foregoing, the Board concludes that an effective 
date earlier than April 26, 2001, for the grant of a 20 
percent rating for history of helicobacter pylori infection 
is not warranted. 

V.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

To the extent that no notice as described in the preceding 
paragraph was given before  November 9, 2000, no such notice 
could have been given because the law requiring it was not in 
effect until that date.  In such a case, the veteran is 
entitled to content-complying notice during the appeal 
period.  Pelegrini v. Principi, 18 Vet. App. at 120.  

No notice compliance is at issue as to whether new and 
material evidence was submitted to reopen service connection 
for hemorrhoids in light of the Board's favorable decision 
reopening the claim, and any notice deficiency is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 20.1102 (2006). 

During the appeal period associated with the four issues 
adjudicated in this decision, VA notified the veteran of the 
elements of a service connection claim (reopened hemorrhoids 
claim, maxillary retention cyst, dental disorder), including 
what evidence is needed on the secondary service connection 
claim.  The veteran was told about his and VA's respective 
claim development responsibilities.  See letters dated in May 
2002, June 2004, and August 2004.  With respect to the 
earlier effective date claim, the May 2005 SOC and January 
2006 informed the veteran about what criteria govern 
assignment of effective dates, and explained why an earlier 
effective date cannot be assigned.  VA cited 38 C.F.R. 
§ 3.159, from which the "fourth element" is derived, 
multiple times in the Statements of the Case (SOCs) covering 
the issues on appeal and dated in August 2004, February 2005, 
and May 2005, as well, in the January 2006 Supplemental SOC 
(SSOC).      

Even after the January 2006 SSOC covering all four issues was 
sent to the veteran, the cover letter to which explained that 
he has a 60-day opportunity to comment on the claim, the 
veteran did not respond.  He was represented in this appeal, 
and neither he nor his representative specifically argued a 
notice defect.  Also, under the circumstances, the Board does 
not find prejudicial error to the extent the RO did not 
explicitly advise the veteran he may submit any pertinent 
evidence he has.  During the course of the appeal, he 
supplied completed VA Forms 21-4142, which authorized VA to 
obtain medical records, and the RO obtained non-VA clinical 
records consistent with the duty to assist.  In one instance, 
the medical are provider (Family Practice Associates) 
apparently did not respond, and the authorization covered in 
the Form 21-4142 had expired.  The veteran was asked to 
submit another completed form, but he did not.  Neither he 
nor his representative reported that pertinent evidence 
exists, but is missing from the record, even after the SSOC 
was issued.  Under the circumstances, the Board concludes 
that any notice defect is nonprejudicial error.  

Also, here, there is no issue as to "veteran" status.  The 
veteran was told that service connection criteria include 
present diagnosis of a disability and nexus between service 
and the disability.  The SOC specific to the effective date 
claim and the SSOC told him about what criteria govern the 
assignment of effective dates.  To the extent he was not 
explicitly told about how degree of disability is evaluated, 
as the service connection claims are denied, there can be no 
prejudice based on such defect.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private medical records, 
including VA examination results, the veteran's written 
statements, layperson statements, and RO hearing testimony.  
The veteran has not identified sources of pertinent, existing 
evidence that is missing from the record and which he desires 
VA to review before adjudication.  Based on all of the 
foregoing, the Board concludes that VA's duty to assist was 
met, and it is not precluded from adjudicating this decision 
based on the record.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been added to the record 
after the last final denial of service connection for 
hemorrhoids, the claim is reopened and is granted only to 
this extent.  The reopened claim for service connection for 
hemorrhoids is denied.  

Service connection for left maxillary retention cyst is 
denied.

Service connection for gum disease and dental conditions, for 
compensation purposes only, is denied.  

An effective date earlier than April 26, 2001, for the grant 
of a 20 percent rating for history of helicobacter pylori 
infection, recurrent, claimed as an ulcer condition and 
manifesting in symptoms of duodenitis, gastritis, and 
gastroesophageal reflux disease with hiatal hernia, is 
denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


